Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered, but are moot in light of the new grounds of rejection set forth below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation set forth in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “placing the non-liquid curable plastic frame at least one of on the surface of the circuit board or on one side of a heat sink”.  Claim 7 should read as “placing the non-liquid curable plastic frame on at least one of . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (U.S 2016/0172267 A1) in view of Lin (U.S 2004/0217466 A1) and Fukuyama (U.S 2002/0086515 A1).
In regards to Claim 1, Maier discloses a circuit board assembly (Fig.5) comprising: a circuit board (Fig.3, #300); a pre-formed window (Fig.5): an electrical component (Fig.3, #206) a heat sink (Fig.5, #308) for cooling the component (Paragraph [0031]): and a material layer (Fig.3, #318), wherein, a first side of the electrical component is on a surface of the circuit board facing the heat sink (Fig.5) and wherein the electrical component is in electrical contact with the circuit board (Fig.3 and 5, disclose the component electrically connected to the circuit board), wherein the electrical component is located in the window (Fig.5), wherein the material layer contacts at a second side of the electrical component lying opposite the first side (Fig.5 opposite the first side) and a surface of the heat sink facing the circuit board (Fig.5), and is configured to materially bond the second side of the electrical component to the surface of the heat sink facing the circuit board (Fig.5, #318 is configured to bond the heatsink and component together for better heat conduction).
Maier fails to disclose: A non-liquid plastic frame comprising a pre-formed window at least one of cut or stamped out of the non-liquid frame; the electrical component embedded in the non-liquid plastic frame by being inserted into the pre-formed window in the non-liquid frame when the non-liquid plastic frame is placed on the circuit board, the material layer comprising at least one of a solder layer or a sintered metal layer and wherein the plastic frame directly contacts the surface of the circuit board facing the heat sink and the surface of the heat sink facing the circuit board.
However, Lin discloses: A non-liquid plastic frame comprising a pre-formed window (Fig.4c, #140 is a plastic layer having a pre-formed window for an electrical component #140, see paragraph [0037]); the electrical component embedded in the non-liquid plastic frame by being inserted into the pre-formed window in the non-liquid frame when the non-liquid plastic frame is placed on the circuit board (Fig.4c); wherein the plastic frame directly contacts the surface of the circuit board facing the heat sink and the surface of the heat sink facing the circuit board (Fig.4c, which shows the plastic frame directly contacting the surface of the circuit board #110 and heatsink #150, as such the office notes the combination of Maier in view of Lin would modified the circuit board assembly (as taught by Maier) to include a plastic 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit board assembly (as taught by Maier) to include a plastic encapsulant between the heatsink and board (as taught by Lin) to protect the components from vibrations and further, provide insulation from other conductive elements/components to prevent shorts. 
Maier discloses the material layer #318 to be a heat conductive material, but doesn’t explicitly state what type of material is used (Paragraph [0068]).
Furthermore, Maier in view of Lin fail to disclose: The material layer comprising at least one of a solder layer or a sintered metal layer.
However, Fukuyama discloses: The material layer comprising at least one of a solder layer or a sintered metal layer (Fig.1, #10 and paragraph [0059] which discloses the heat conductive material to be a solder material, as such the office notes that the combination of Maier in view of Lin and Fukuyama, the heat conductive layer which contacts the second side of the electronic component and is configured to materially bond the second side of said component to the surface of the heat sink (as taught by Maier) would be modified to be a solder material (as taught by Fukuyama) to create a thermal conductive path between the heatsink and electronic component for proper heat dissipation). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat conductive layer which contacts the second side of the electronic component and is configured to materially bond the second side of said component to the surface of the heat sink (as taught by Maier) to be a solder material (as taught by Fukuyama) to create a thermal conductive path between the heatsink and electronic component for proper heat dissipation. By replacing one thermally conductive material with another thermally conductive material would yield predictable results i.e., bond and create a thermally conductive path between the heatsink and component for heat dissipation (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
Addition to the rejection set forth above, claim 1 is classified as a product by process claim, which MPEP 2113 notes "Even though product-by-process claims are limited by and defined by the process, 
In regards to Claim 2, Maier in view of Lin and Fukuyama disclose the circuit board assembly according to claim 1, wherein the non-liquid plastic frame is the same height as the electrical component, together with the material (Maier Fig.5, the plastic frame having a window for the component would be the same height as the electronic component #206, as the frame would be bounded between the board and heatsink). 
In regards to Claim 4, Maier in view of Lin and Fukuyama disclose the circuit board assembly according to claim 1, wherein the material layer contacts an entire surface of the second side of the component and is configured to materially bond the entire surface of the second side of the component to the heat sink over its entire surface (Maier, Fig.5, with the combination of Maier in view of Fukuyama, the material layer (as taught by Maier) would be replaced with a solder material (as taught by Fukuyama) such that the heatsink and the entire surface of the second side of the component #206 is bonded together). 
In regards to Claim 12, Maier in view of Lin and Fukuyama disclose the circuit board assembly according to claim 2, wherein the material layer contacts an entire surface of the second side of the component and is configured to materially bond the entire surface of the second side of the component to the heat sink over its entire surface (Maier, Fig.5, with the combination of Maier in view of Fukuyama, the material layer (as taught by Maier) would be replaced with a solder material (as taught by Fukuyama) such that the heatsink and the entire surface of the second side of the component #206 is bonded together). 
Claim 14, Maier in view of Lin and Fukuyama discloses a motor vehicle drive system comprising the circuit board assembly according to claim 2 (Maier, abstract and claim 1, a motor vehicle system for controlling a transmission of a vehicle).  

Claims 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (U.S 2016/0172267 A1) in view of Lin (U.S 2004/0217466 A1) and Fukuyama (U.S 2002/0086515 A1), and further, in view of Pavier (U.S 2005/0207133 A1).
In regards to Claim 3, Maier in view of Lin and Fukuyama discloses the circuit board assembly according to claim 1
Maier in view of Lin and Fukuyama fail to disclose: Wherein the non-liquid plastic frame is formed by a pre-preg
However, Pavier discloses: Wherein the non-liquid plastic frame is formed by a pre-preg (Paragraph [0024], #21, as such the office notes that with the combination of Maier in view of Lin, Fukuyama, and Pavier, the plastic layer protecting the component on a pcb (as taught by Lin) would be replaced with a plastic layer formed by a pre-preg (as taught by Pavier) to insulate and protect said component from accidental shorts and/or contaminants).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the non-liquid plastic frame protecting the component on a pcb (as taught by Lin) to be replaced with a non-liquid plastic frame formed by a pre-preg (as taught by Pavier) to insulate and protect said component from accidental shorts and/or contaminants. By including a pre-preg as a plastic layer is a known element/method in the art to protect and insulate components on a printed circuit board, as such the office notes that the modification would yield predictable results i.e., protect and insulting an electrical component mounted on a circuit board, see MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 11, Maier in view of Lin and Fukuyama discloses the circuit board assembly according to claim 2.
Maier in view of Lin and Fukuyama fail to disclose: Wherein the non-liquid plastic frame is formed by a pre-preg

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the non-liquid plastic frame protecting the component on a pcb (as taught by Lin) to be replaced with a non-liquid plastic frame formed by a pre-preg (as taught by Pavier) to insulate and protect said component from accidental shorts and/or contaminants. By including a pre-preg as a non-liquid plastic frame is a known element/method in the art to protect and insulate components on a printed circuit board, as such the office notes that the modification would yield predictable results i.e., protect and insulting an electrical component mounted on a circuit board, see MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 13, Maier in view of Lin, Fukuyama, and Pavier disclose the circuit board assembly according to claim 3, wherein the material layer contacts an entire surface of the second side of the component and is configured to materially bond the entire surface of the second side of the component to the heat sink over its entire surface (Maier, Fig.5, with the combination of Maier in view of Fukuyama, the material layer which contacts the entire surface of the second side of the component (as taught by Maier) would be replaced with a solder material (as taught by Fukuyama) such that the heatsink and the entire surface of the second side of the component #206 is bonded together). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (U.S 2016/0172267 A1) in view of Lin (U.S 2004/0217466 A1) and Fukuyama (U.S 2002/0086515 A1), and further, in view of Rai (U.S 2015/0036292 A1).
In regards to Claim 5, Maier in view of Lin and Fukuyama discloses the circuit board assembly according to claim 1.
Maier in view of Lin and Fukuyama fails to disclose: An inverter comprising the circuit board assembly.

Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by circuit board assembly as claim 1 within a vehicle having an inverter would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Both Maier and Rai disclose using a circuit board having a plurality of components mounted to said board for controlling a function of a vehicle. By modifying the circuit board assembly of claim 1 within circuitry for a vehicle inverter would yield predictable results, i.e., provide protection to the plurality of components mounted on said board (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (U.S 2016/0172267 A1) in view of Lin (U.S 2004/0217466 A1) and Fukuyama (U.S 2002/0086515 A1), Pavier (U.S 2005/0207133 A1), and further, in view of Rai (U.S 2015/0036292 A1).
In regards to Claim 15, Maier in view of Lin and Fukuyama discloses the circuit board assembly according to claim 3.
Maier in view of Lin, Fukuyama, and Pavier fails to disclose: An inverter comprising the circuit board assembly.
However, Rai discloses: A printed circuit board for an inverter within a motor vehicle (Fig.1, as such the office notes that with the combination of Maier in view of Lin, Fukuyama, Pavier, and Rai, the circuit assembly for controlling the transmission of a vehicle (as taught by Maier) would be modified such 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by circuit board assembly as claim 1 within a vehicle having an inverter would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Both Maier and Rai disclose using a circuit board having a plurality of components mounted to said board for controlling a function of a vehicle. By modifying the circuit board assembly of claim 1 within circuitry for a vehicle inverter would yield predictable results, i.e., provide protection to the plurality of components mounted on said board (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 7, no prior art fairly suggests or discloses the newly amended limitation set forth on 12/21/2020.
In regards to Claim 7, no prior art fairly suggests or discloses “a non-liquid curable plastic frame: at least one of stamping or cutting a pre-formed window in the non-liquid curable plastic frame for the at least one electrical component: placing the non-liquid curable plastic frame at least one of on the surface of the circuit board or on one side of a heat sink after the pre-formed window is at least one of stamped or cut into the non-liquid curable plastic frame”, in conjunction with the remaining elements. 
Dependent claims 8-10 and 21-23 are allowable by virtue of their dependency from claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mertol (U.S 2010/0142155 A1) – Discloses a circuit assembly which consists of a circuit board having an electrical component which is covered by a frame having a pre-cut cavity for said component and furthermore, said component is thermally coupled to a heatsink disposed above the frame, but fails to disclose a non-liquid curable plastic frame: at least one of stamping or cutting a pre-formed window in the non-liquid curable plastic frame for the at least one electrical component: placing the non-liquid curable plastic frame at least one of on the surface of the circuit board or on one side of a heat sink after the pre-formed window is at least one of stamped or cut into the non-liquid curable plastic frame

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835